IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 36874

STATE OF IDAHO,                                   )     2010 Unpublished Opinion No. 461
                                                  )
       Plaintiff-Respondent,                      )     Filed: May 13, 2010
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
CHARLES M. PRICE,                                 )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of three years, for domestic battery with traumatic injury,
       affirmed.

       Greg S. Silvey, Kuna, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before GUTIERREZ, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Charles M. Price pled guilty to domestic battery with traumatic injury. Idaho Code §§
18-903, 18-918(2). The district court sentenced Price to a unified term of seven years, with a
minimum period of confinement of three years, to run concurrently with a sentence imposed by
the Federal court. Price appeals asserting that the district court abused its discretion by imposing
an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Price’s judgment of conviction and sentence are affirmed.




                                                   2